 

Case 8:19-bk-O9605-MGW Doc 20 Filed 12/12/19 Page1of4

United States Bankruptey Court
Middle District of Florida

Alvaro Ramos

Inre Laurie Ann Ramos Case No. 8:19-bk-09605

Debtor(s) Chapter 7

AMENDED
DECLARATION CONCERNING DEBTOR'S SCHEDULES

DECLARATION UNDER PENALTY OF PERJURY BY IN DIVIDUAL DEBTOR

     

I declare under penalty of perjury that I have read th

going Amended Statement of Intentions.
consisting of 4 page(s), and that they are true and cop’

best of my knowledge, information, and belief.

  
 
 

on

Date December 11, 2019 -

Date December 11, 2049

Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571,

Softwere Copyright (c} 1896-7019 Bert Case, LLC - www bestceie com

Best Care Bonkruptey
.

 
Case 8:19-bk-09605-MGW Doc 20 Filed 12/12/19 Page 2 of 4

    

Na a ee

Debtor 1 AlvaroRamos > 7 — — |
First Name Middle Name Last Name

Debtor 2 LaurieAnn Ramos - a a

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

Case number §:19-bk-09605

(if known)

OO Check if this is an
amended filing

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

If you are an individual filing under chapter 7, you must fill out this form if:
i creditors have claims secured by your property, or
BB you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list

on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

LEM List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

information below.
Identify the creditor and the property that is collateral

Creditors
name:

BB&T

Description of 1620 Curlew Road Dunedin, FL
property 34698-9263 Pinellas County

securing debt:

Creditors Capital One Auto

name:

Description of 2009 Suburban Chevrolet 94800
property miles
securing debt: Vehicle:

Creditors CHRYSLER FINANCIAL

name:
Description of 2016 JEEP CHEROKEE 87110

miles

Official Form 108

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

What do you intend to do with the property that
secures a debt? coe

C1 Surrender the property.

0 Retain the property and redeem it.

B Retain the property and enter into a
Reaffirmation Agreement.

CZ Retain the property and [explain]:

Surrender the property.

O Retain the property and redeem it.

CO Retain the property and enter into a
Reaffirmation Agreement.

CZ Retain the property and [explain]:

 

Surrender the property.
C1 Retain the property and redeem it.

CO Retain the property and enter into a
Reaffirmation Agreement.

Statement of Intention for Individuals Filing Under Chapter 7

Did you claim the property
as exempt on Schedule C?

OONo

Byes

BNo

0 Yes

HNo

O Yes

page 1

Best Case Bankruptcy
Debtor1 Alvaro Ramos
Debtor2 Laurie Ann Ramos

property Vehicle:

securing debt:

Creditors Flagstar Bank

name:

Description of 19050 SW 284 Street

Case 8:19-bk-O9605-MGW Doc 20 Filed 12/12/19 Page 3of4

Case number (if known) 8:19-bk-09605

CO Retain the property and [explain]:

 

@ Surrender the property. BNo
0 Retain the property and redeem it.
CZ Retain the property and enter into a O Yes

Reaffirmation Agreement.

property Homestead, FL 33030 C1 Retain the property and [explain]:

securing debt! Residence:

[GENWAIN ist Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases ‘ Will the lease be assumed?

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

O No
C] Yes
O No
O Yes
O No
O Yes
O No
O Yes
O No
OC Yes
1 No
Oj Yes

O No

0 Yes

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

X _/s/ Alvaro Ramos _
Alvaro Ramos
Signature of Debtor 1

Date December 11,2019 _

Official Form 108

X /s/ Laurie Ann Ramos
Laurie Ann Ramos
Signature of Debtor 2

Date December 11,2019

 

Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-O9605-MGW Doc 20 Filed 12/12/19 Page 4of4

Debtor? Alvaro Ramos
Debtor2 Laurie Ann Ramos - Case number (ifinown) 8:19-bk-09605 _

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
